FILED
                           NOT FOR PUBLICATION                                FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10472

              Plaintiff-Appellee,                D.C. No. 3:09-cr-00103-CRB

 v.
                                                 MEMORANDUM*
CORNELIO MATA ESPINOZA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Cornelio Mata Espinoza appeals pro se from the district court’s order

denying Espinoza’s motion to alter or amend the judgment denying his 28 U.S.C.

§ 2255 motion. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In his section 2255 motion, Espinoza contended that his trial counsel

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rendered ineffective assistance by advising him to agree in his plea agreement that

he was a career offender for purposes of U.S.S.G. § 4B1.1. The district court

denied the motion on the ground that Espinoza’s counsel was not ineffective for

advising Espinoza to stipulate to being a career offender. Espinoza eventually filed

a motion to alter or amend the district court judgment under Federal Rule of Civil

Procedure 59(e). The district court did not abuse its discretion in denying

Espinoza’s motion because Espinoza failed to present newly discovered evidence

or to demonstrate that the district court’s conclusion that Espinoza had not suffered

ineffective assistance was clearly erroneous, manifestly unjust, or undermined by

an intervening change in controlling law. See Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief under Rule 59(e)).

      AFFIRMED.




                                          2                                    15-10472